Exhibit 99 PRESS RELEASE GE Reports Second-Quarter EPS up 13% to $.52 per Share;2007 Share Repurchase Program Increased to $14 billion; Record Orders of $25 billion, up 32% 2Q ’07 Highlights (Continuing Operations) § Earnings per share (EPS) of $.52, up 13%; Earnings of $5.4 billion, up 12% § Revenues of $42.3 billion, up 12%; Organic revenue growth of 8% § Global revenues of $21.2 billion, up 21%; developing markets revenues of $8.3 billion, up 29% § Total orders of $25 billion, up 32%; major equipment orders of $13.1 billion, up 54%;services orders of $8.1 billion, up 11% § Segment operating profit margin increased 70 basis points to 17% § Share repurchase program increased to $14 billion for 2007, with $12 billion expected to be completed between now and year end Fairfield, Conn., July 13, 2007– GE announced today record second-quarter 2007 earnings from continuing operations of $5.4 billion or $.52 per share, up 12% and 13%, respectively, from second quarter 2006.Revenues from continuing operations were $42.3 billion, up 12%, increasing 8% organically. “Infrastructure and Commercial Finance, which account for 56% of segment profit, led our strong performance this quarter with profit growth of 23% and 18%, respectively,” GE Chairman and CEO Jeff Immelt said.“Global demand for our Infrastructure products and services is unprecedented with double-digit revenue and earnings growth in Oil & Gas, Aviation, Energy, and Transportation.Strong global origination at Commercial Finance contributed to double-digit growth in assets, revenues, and earnings. “We are building a highly visible and sustainable growth pipeline around the world,” Immelt said.“We are winning with technology and deepening customer relationships through services. Our total orders were up 32% to a record $25 billion, and total backlog grew $18 billion year-over-year, an increase of 42%. Major equipment orders were $13.1 billion, up 54%, and major equipment backlog grew to $44 billion, up 53%. Services orders were up 11%, and our Customer Service Agreement (CSA) backlog stands at $96 billion, up 10%. “With our strong orders and momentum, we are forecasting third quarter EPS from continuing operations of $.54-.56, up 15-19% over comparable 2006 earnings.We are reaffirming guidance for the full year and are on track to deliver a solid, low-risk performance in 2007 with high visibility to organic growth. We are increasing our 2007 share repurchase program to $14 billion, with the remaining $12 billion to be allocated over the second half of the year.The Board of Directors (1) increased the program, announced in 2004, to $27 billion and accelerated it by a year to be completed by the end of 2007,” Immelt said. GE delivered its tenth straight quarter of organic revenue growth of 2-3 times global GDP generated by broad-based services and global market demand. Services revenues were up 12% and global revenues grew 21%, with $8.3 billion from developing markets, up 29%. GE’s segment profit grew 11% and industrial segment operating profit margin increased 70 basis points to 17%. With year-to-date segment operating profit growth of 120 basis points, the company is on track to meet its goal of 100 basis points of margin expansion for the year. “For the quarter, GE Money had strong global growth in revenues and assets, and increased segment profit 8% despite a loss at its U.S. mortgage business, WMC,” Immelt said. “We have made the decision to exit this business and substantially reduced our exposure by selling $3.7 billion of WMC loans in the quarter. “NBC Universal grew segment profit 2% with a strong cable, film, and digital performance.Its current operating improvements coupled with a successful upfront provides a solid foundation for future performance,” Immelt said. “At Healthcare, the impact from the Deficit Reduction Act (DRA) and the continued regulatory suspension on shipments of surgical supplies by our OEC business was greater than expected,” Immelt said.“In the short term, these challenges more than offset strong performances in our other Healthcare businesses. However, the future of this business remains solid.” In the second quarter, GE realized a $0.5 billion after-tax gain from its nuclear joint venture with Hitachi. At the same time, GE recorded $0.6 billion of restructuring and other charges, including $0.2 billion that was recorded in the GE Money segment.The company’s consolidated tax rate was 17%, consistent with the first quarter of 2007 and in line with expectations. Second-Quarter 2007 Financial Highlights: Earnings from continuing operations were a record $5.4 billion, up 12% from $4.8 billion in second quarter 2006. EPS from continuing operations were $.52, up 13% from last year’s $.46. GE’s Infrastructure and Commercial Finance businesses contributed strong double-digit earnings growth for the quarter. Continuing revenues grew 12% to a record $42.3 billion. GE industrial sales were $24.3 billion, an increase of 10% from second quarter 2006, reflecting core growth and the net effects of acquisitions.Financial services revenues grew 11% over last year to $17.1 billion, primarily reflecting core growth. Cash generated from GE’s continuing operating activities (CFOA) in the first six months of 2007 totaled $11.6 billion, down 16% from $13.8 billion last year.The decrease was the result of $3.0 billion of lower special dividends from GE Capital Services related to prior year proceeds from sales of insurance holdings, which more than offset an 11% increase from the industrial businesses’ continuing operations. (2) Discontinued Operations for the second quarter reflected a $21 million profit, down from last year’s $0.1 billion. Effective in second quarter 2007, discontinued operations for all periods presented include the results of our Plastics business, expected to be sold in third quarter 2007, and the results of our former Advanced Materials business for periods prior to its sale in fourth quarter 2006. Accordingly, second quarter net earnings were $5.4 billion ($.53 per share) in 2007 and $4.9 billion ($.48 per share) in 2006. “We have made significant changes to drive growth across the company and around the world. We have created a faster growing, higher returning set of businesses through smart acquisitions and dispositions.We have diligently executed on our ‘growth as a process’ initiative.We have invested in technology and services to better serve our customers,” Immelt said.“Our financial goals have been clear: consistent, double-digit earnings growth with expanding margins and increasing returns.We have delivered another quarter that meets our goals and reflects the power of our portfolio of leading businesses. We are investing and delivering.” GE will discuss preliminary second-quarter results on a conference call and Webcast at 8:30 a.m. ET today.Call information is available at www.ge.com/investor, and related charts will be posted there prior to the call. * * * GE (NYSE: GE) is Imagination at Work a diversified technology, media and financial services company focused on solving some of the world’s toughest problems. With products and services ranging from aircraft engines, power generation, water processing and security technology to medical imaging, business and consumer financing, media content and advanced materials, GE serves customers in more than 100 countries and employs more than 300,000 people worldwide.For more information, visit the company's Web site at www.ge.com. Caution Concerning Forward-Looking Statements: This document contains “forward-looking statements”— that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates and commodity and equity prices; the commercial and consumer credit environment; the impact of regulation and regulatory and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. Media Contact: Russell Wilkerson, 203.373.3193 (office); 203.581.2114 (mobile) russell.wilkerson@ge.com Investor Contact: Dan Janki, 203.373.2468 (office) dan.janki@ge.com (3) GENERAL ELECTRIC COMPANYCondensed Statement of Earnings Consolidated GE Financial Services (GECS) Three months ended June 30 2007 2006 V % 2007 2006 V % 2007 2006 V % Revenues Sales of goods and services $ 24,112 $ 22,607 $ 24,330 $ 22,158 $ 28 $ 712 Other income 1,423 644 1,513 682 – – GECS earnings from continuing operations – – 2,167 2,594 – – GECS revenues from services 16,781 14,346 – – 17,076 14,595 GECS commercial paper interest rate swap adjustment – 148 – – – 148 Total revenues 42,316 37,745 12 % 28,010 25,434 10 % 17,104 15,455 11 % Costs and expenses Cost of sales, operating and administrative expenses 27,708 25,496 21,256 19,341 6,806 6,512 Interest and other financial charges 5,718 4,480 422 439 5,540 4,196 Investment contracts, insurance losses and insurance annuity benefits 892 793 – – 925 831 Provision for losses on financing receivables 1,301 896 – – 1,301 896 Minority interest in net earnings of consolidated affiliates 217 216 179 167 38 49 Total costs and expenses 35,836 31,881 12 % 21,857 19,947 10 % 14,610 12,484 17 % Earnings from continuing operations before income taxes 6,480 5,864 11 % 6,153 5,487 12 % 2,494 2,971 (16) % Provision for income taxes (1,081 ) (1,063 ) (754 ) (686 ) (327 ) (377 ) Earnings from continuing operations 5,399 4,801 12 % 5,399 4,801 12 % 2,167 2,594 (16) % Earnings (loss) from discontinued operations, net of taxes 21 145 21 145 (1 ) (2 ) Net earnings $ 5,420 $ 4,946 10 % $ 5,420 $ 4,946 10 % $ 2,166 $ 2,592 (16) % Per-share amounts-earnings from continuing operations Diluted earnings per share $ 0.52 $ 0.46 13 % Basic earnings per share $ 0.53 $ 0.46 15 % Per-share amounts - net earnings Diluted earnings per share $ 0.53 $ 0.48 10 % Basic earnings per share $ 0.53 $ 0.48 10 % Total average equivalent shares Diluted shares 10,303 10,400 (1) % Basic shares 10,268 10,362 (1) % Dividends declared per share $ 0.28 $ 0.25 12 % Dollar amounts and share amounts in millions; per-share amounts in dollars; unaudited. Supplemental consolidating data are shown for “GE” and “GECS.” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. See note 1 to the 2006 consolidated financial statements at www.ge.com/annual06 for further information about consolidation matters. (4) GENERAL ELECTRIC COMPANYCondensed Statement of Earnings Consolidated GE Financial Services (GECS) Six months ended June 30 2007 2006 V % 2007 2006 V % 2007 2006 V % Revenues Sales of goods and services $ 45,209 $ 43,871 $ 45,600 $ 43,024 $ 60 $ 1,267 Other income 1,934 1,094 2,087 1,160 – – GECS earnings from continuing operations – – 5,192 4,999 – – GECS revenues from services 33,803 28,232 – – 34,378 28,721 GECS commercial paper interest rate swap adjustment – 356 – – – 356 Total revenues 80,946 73,553 10 % 52,879 49,183 8 % 34,438 30,344 13 % Costs and expenses Cost of sales, operating and administrative expenses 53,029 50,236 40,386 38,084 13,275 12,748 Interest and other financial charges 11,375 8,793 955 788 10,864 8,290 Investment contracts, insurance losses and insurance annuity benefits 1,752 1,542 – – 1,855 1,636 Provision for losses on financing receivables 2,475 1,718 – – 2,475 1,718 Minority interest in net earnings of consolidated affiliates 439 435 308 311 131 124 Total costs and expenses 69,070 62,724 10 % 41,649 39,183 6 % 28,600 24,516 17 % Earnings from continuing operations before income taxes 11,876 10,829 10 % 11,230 10,000 12 % 5,838 5,828 0 % Provision for income taxes (2,010 ) (2,015 ) (1,364 ) (1,186 ) (646 ) (829 ) Earnings from continuing operations 9,866 8,814 12 % 9,866 8,814 12 % 5,192 4,999 4 % Earnings (loss) from discontinued operations, net of taxes 62 572 62 572 (3 ) 261 Net earnings $ 9,928 $ 9,386 6 % $ 9,928 $ 9,386 6 % $ 5,189 $ 5,260 (1) % Per-share amounts-earnings from continuing operations Diluted earnings per share $ 0.96 $ 0.84 14 % Basic earnings per share $ 0.96 $ 0.85 13 % Per-share amounts - net earnings Diluted earnings per share $ 0.96 $ 0.90 7 % Basic earnings per share $ 0.97 $ 0.90 8 % Total average equivalent shares Diluted shares 10,306 10,441 (1) % Basic shares 10,272 10,403 (1) % Dividends declared per share $ 0.56 $ 0.50 12 % Dollar amounts and share amounts in millions; per-share amounts in dollars; unaudited. Supplemental consolidating data are shown for “GE” and “GECS.” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. See note 1 to the 2006 consolidated financial statements at www.ge.com/annual06 for further information about consolidation matters. (5) GENERAL ELECTRIC COMPANYSummary of Operating Segments (unaudited) Three Months Six Months Ended June 30 Ended June 30 (Dollars in millions) 2007 2006 V % 2007 2006 V % Revenues Infrastructure $ 13,913 $ 11,332 23 $ 25,896 $ 21,484 21 Commercial Finance 6,383 5,527 15 12,666 11,011 15 GE Money 6,145 5,268 17 11,952 10,358 15 Healthcare 4,127 4,156 (1 ) 7,768 7,815 (1 ) NBC Universal 3,625 3,858 (6 ) 7,109 8,340 (15 ) Industrial 6,220 6,473 (4 ) 12,048 12,384 (3 ) Total segment revenues 40,413 36,614 10 77,439 71,392 8 Corporate items and eliminations 1,903 1,131 68 3,507 2,161 62 Consolidated revenues from continuing operations $ 42,316 $ 37,745 12 $ 80,946 $ 73,553 10 Segment profit (a) Infrastructure $ 2,589 $ 2,107 23 $ 4,772 $ 3,810 25 Commercial Finance 1,250 1,057 18 2,671 2,231 20 GE Money 952 880 8 1,803 1,716 5 Healthcare 731 795 (8 ) 1,251 1,291 (3 ) NBC Universal 904 882 2 1,595 1,536 4 Industrial 482 478 1 841 813 3 Total segment profit 6,908 6,199 11 12,933 11,397 13 Corporate items and eliminations (333 ) (273 ) (22 ) (748 ) (609 ) (23 ) GE interest and other financial charges (422 ) (439 ) 4 (955 ) (788 ) (21 ) GE provision for income taxes (754 ) (686 ) (10 ) (1,364 ) (1,186 ) (15 ) Earnings from continuing operations $ 5,399 $ 4,801 12 $ 9,866 $ 8,814 12 Earnings from discontinued operations (net of taxes) $ 21 $ 145 (86 ) $ 62 $ 572 (89 ) Consolidated net earnings $ 5,420 $ 4,946 10 $ 9,928 $ 9,386 6 (a) Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations and accounting changes, and may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team.Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment's management is measured – excluded in determining segment profit, which we also refer to as "operating profit," for Healthcare, NBC Universal, and the industrial businesses of the Infrastructure and Industrial segments; included in determiningsegment profit, which we also refer to as "net earnings," for Commercial Finance, GE Money, and the financial services businesses of the Infrastructure segment (Aviation Financial Services, Energy Financial Services and Transportation Finance) and the Industrial segment (Equipment Services). (6) GENERAL ELECTRIC COMPANYSummary of Operating Segments (unaudited)Additional Information Three Months Six Months Ended June 30 Ended June 30 (Dollars in millions) 2007 2006 V% 2007 2006 V% Infrastructure Revenues $ 13,913 $ 11,332 23 $ 25,896 $ 21,484 21 Segment profit $ 2,589 $ 2,107 23 $ 4,772 $ 3,810 25 Revenues Aviation $ 4,109 $ 3,291 25 $ 7,623 $ 6,332 20 Aviation Financial Services 1,088 981 11 2,337 1,915 22 Energy 5,140 4,442 16 9,533 8,277 15 Energy Financial Services 417 364 15 741 665 11 Oil & Gas 1,822 1,094 67 2,968 1,866 59 Transportation 1,109 1,002 11 2,231 2,025 10 Segment profit Aviation $ 853 $ 728 17 $ 1,608 $ 1,373 17 Aviation Financial Services 266 310 (14 ) 654 516 27 Energy 894 689 30 1,507 1,125 34 Energy Financial Services 169 146 16 270 263 3 Oil & Gas 190 108 76 291 163 79 Transportation 218 165 32 428 369 16 Commercial Finance Revenues $ 6,383 $ 5,527 15 $ 12,666 $ 11,011 15 Segment profit $ 1,250 $ 1,057 18 $ 2,671 $ 2,231 20 Revenues Capital Solutions $ 3,069 $ 3,047 1 $ 5,962 $ 5,867 2 Real Estate 1,557 1,047 49 3,172 2,122 49 Segment profit Capital Solutions $ 454 $ 433 5 $ 834 $ 772 8 Real Estate 476 334 43 1,040 775 34 Industrial Revenues $ 6,220 $ 6,473 (4 ) $ 12,048 $ 12,384 (3 ) Segment profit $ 482 $ 478 1 $ 841 $ 813 3 Revenues Consumer & Industrial $ 3,614 $ 3,852 (6 ) $ 6,847 $ 7,386 (7 ) Equipment Services 1,755 1,797 (2 ) 3,503 3,431 2 Segment profit Consumer & Industrial $ 362 $ 318 14 $ 629 $ 538 17 Equipment Services 54 60 (10 ) 73 76 (4 ) (7) GENERAL ELECTRIC COMPANYCondensed Statement of Financial Position Consolidated GE Financial Services (GECS) (Dollars in billions) 6/30/07 12/31/06 6/30/07 12/31/06 6/30/07 12/31/06 Assets Cash & marketable securities $ 61.0 $ 62.1 $ 2.6 $ 4.8 $ 58.8 $ 60.1 Receivables 12.7 13.4 13.1 13.8 – – Inventories 12.5 10.0 12.5 9.9 0.1 0.1 GECS financing receivables - net 350.0 334.2 – – 350.1 334.2 Property, plant & equipment - net 76.4 70.9 13.4 12.7 63.0 58.2 Investment in GECS – – 55.1 54.1 – – Goodwill & intangible assets 92.5 84.4 64.4 58.4 28.2 26.0 Other assets 124.4 113.5 36.4 33.4 93.8 86.1 Assets of discontinued operations 9.0 8.7 9.0 8.7 – – Total assets $ 738.5 $ 697.2 $ 206.5 $ 195.8 $ 594.0 $ 564.7 Liabilities and equity Borrowings $ 467.1 $ 432.8 $ 12.8 $ 11.1 $ 456.4 $ 426.3 Investment contracts, insurance liabilities and insurance annuity benefits 34.6 34.5 – – 35.0 34.8 Other liabilities & minority interest 117.8 115.0 75.1 70.3 47.1 49.0 Liabilities of discontinued operations 2.0 2.6 1.6 2.1 0.4 0.5 Shareowners' equity 117.0 112.3 117.0 112.3 55.1 54.1 Total liabilities and equity $ 738.5 $ 697.2 $ 206.5 $ 195.8 $ 594.0 $ 564.7 June 30, 2007, information is unaudited.Supplemental consolidating data are shown for “GE” and “GECS.” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. See note 1 to the 2006 consolidated financial statements at www.ge.com/annual06 for further information about consolidation matters. (8) GENERAL ELECTRIC COMPANYFinancial Measures That Supplement GAAP We sometimes use information derived from consolidated financial information but not presented in our financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP).Certain of these data are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules.Specifically, we have referred to organic revenue growth for the three months ended June 30, 2007, compared with the three months ended June 30, 2006; and GE industrial segment operating profit margin excluding the effects of the GE industrial portion of Corporate items and eliminations.The reasons we use these non-GAAP financial measures and their reconciliation to the most directly comparable GAAP financial measures follow. (Dollars in millions) Three months ended June 30 Organic Revenue Growth – Continuing Operations 2007 2006 V % Revenues as reported $ 42,316 $ 37,745 12 % Less the effects of Acquisitions, business dispositions (other than dispositions of businesses acquired for investment) and currency exchange rates 3,547 1,623 The GECS commercial paper interest rate swap adjustment – 148 Revenues excluding the effects of acquisitions, business dispositions (other than dispositions of businesses acquired for investment), currency exchange rates and the GECS commercial paper interest rate swap adjustment (organic revenues) $ 38,769 $ 35,974 8 % Three months Three months ended June 30, 2007 ended June 30, 2006 GE Industrial Segment Operating Profit Margin Revenues Op profit Opprofit % Revenues Op profit Opprofit % V pts. As reported Infrastructure $ 13,913 $ 2,589 $ 11,332 $ 2,107 Industrial 6,220 482 6,473 478 Healthcare 4,127 731 4,156 795 NBC Universal 3,625 904 3,858 882 27,885 4,706 25,819 4,262 Less the effects of Financial services components reported in Infrastructure and Industrial 3,321 504 3,182 532 Inter-company transactions between industrial and financial services components (147 ) – (200 ) – GE industrial segment operating profit margin excluding the effects of the GE industrial portion of Corporate items and eliminations $ 24,711 $ 4,202 17.0% $ 22,837 $ 3,730 16.3% 0.7pts. We believe that meaningful analysis of our financial performance requires an understanding of the factors underlying that performance and our judgments about the likelihood that particular factors will repeat.In some cases, short-term patterns and long-term trends may be obscured by large factors or events.For example, events or trends in a particular segment may be so significant as to obscure patterns and trends of our industrial or financial services businesses in total.For this reason, we believe that investors may find it useful to see our revenue growth without the effects of acquisitions, dispositions, currency exchange rates and the GECS commercial paper interest rate swap adjustment; and GE industrial segment operating profit margin excluding the effects of the GE industrial portion of Corporate items and eliminations. (9)
